MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                          FILED
this Memorandum Decision shall not be                                       Jun 12 2019, 5:25 am
regarded as precedent or cited before any                                       CLERK
court except for the purpose of establishing                                Indiana Supreme Court
                                                                               Court of Appeals
the defense of res judicata, collateral                                          and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Michael C. Borschel                                      Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Erik J. Bryant
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Rolando Marquice Calhoun,                                June 12, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-2044
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Steven J. Rubick,
Appellee-Plaintiff.                                      Magistrate
                                                         Trial Court Cause No.
                                                         49G01-1709-F5-35385



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2044 | June 12, 2019                       Page 1 of 3
                                                    Statement of the Case


[1]   Rolando Calhoun (“Calhoun”) appeals the following convictions: (a) domestic

      battery resulting in bodily injury to a pregnant woman, a level 5 felony;1 (b)

      strangulation, a level 5 felony;2 (c) intimidation, a level 5 felony;3 (d) pointing a

      firearm, a level 6 felony;4 kidnapping, a level 6 felony;5 and domestic battery, a

      level 6 felony.6 Due to Calhoun’s death, we dismiss his appeal.


[2]   We dismiss.


                                                           Facts


[3]   On September 14, 2017, police responded to a 9-1-1 call concerning an incident

      at the home of Calhoun and his wife, Ayobami Calhoun (“Ayo”). After

      speaking with Ayo regarding the events precipitating the 9-1-1 call, the officers

      arrested Calhoun as he was trying to flee through the garage. On September 18,

      2017, the State charged Calhoun with several counts.


[4]   Following a bench trial on July 11, 2018, the trial court convicted Calhoun of

      six counts: (a) domestic battery resulting in bodily injury to a pregnant woman,




      1
          IND. CODE §§ 35-42-2-1.3(a)(1) and (3).
      2
          I. C. §§ 35-42-2-9(b) and (c).
      3
          I. C. §§ 35-45-2-1(a)(2) and (b)(2)(A).
      4
          I. C. § 35-47-4-3(b).
      5
          I. C. § 35-45-3-2(a).
      6
          I. C. §§ 35-42-2-1.3(a)(1) and (b)(1).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2044 | June 12, 2019   Page 2 of 3
      a level 5 felony; (b) strangulation, a level 5 felony; (c) intimidation, a level 5

      felony; (d) pointing a firearm, a level 6 felony; kidnapping, a level 6 felony; and

      domestic battery, a level 6 felony. The trial court sentenced Calhoun to an

      aggregate term of three years with all but time served suspended to probation.

      (Tr. 75). Calhoun subsequently appealed all six of his convictions, challenging

      the sufficiency of the evidence.


                                                    Decision


[5]   Pursuant to INDIANA RULE OF EVIDENCE 201(a)(2)(C), we may judicially

      notice “the existence of … records of a court of this state.” Accordingly, we

      take judicial notice of the existence of records in the related case between

      Calhoun and Ayo in Hendricks Superior Court 1 under the cause number

      32D01-1809-DC-000524. Specifically, we note the existence of an order dated

      February 6, 2019, dismissing Ayo’s marriage dissolution petition due to

      Calhoun’s death. Likewise, we dismiss the present appeal due to Calhoun’s

      death. See IND. APP. RULE 17 (“The death of the appellant abates a criminal

      appeal.”).


[6]   Dismissed.


      Najam, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2044 | June 12, 2019   Page 3 of 3